Filed 6/23/22

                       CERTIFIED FOR PUBLICATION

       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          FIRST APPELLATE DISTRICT

                                 DIVISION FOUR




 In re EMANUEL O. CUENCA                     A164317

       on Habeas Corpus.                     (Napa County Super. Ct.
                                             Nos. CR183992, 20CR002592)


       While he was on probation, a jury convicted Emanuel Cuenca of
assault. (Pen. Code,1 § 240.) Upon a finding that Cuenca was in violation of
his probation for prior resisting arrest and false imprisonment convictions,
the court revoked probation and sentenced him to a single aggregate term of
imprisonment totaling five years, two months in county jail for all three
felony offenses. By petition for writ of habeas corpus, Cuenca now argues
that Napa County’s failure to grant county jail inmates the same
opportunities that state prison inmates have to earn rehabilitation program
credits violates his constitutional right to equal protection. We disagree and
will affirm.
                               I. BACKGROUND
       In 2018, Cuenca pleaded guilty in case number CR183992 to false
imprisonment (§ 236) of his girlfriend, S.C., and to a related charge of
resisting arrest resulting in serious bodily injury to an officer (§ 148.10,
subd. (a)). At sentencing, the court imposed a split sentence consisting of

       1   All undesignated statutory references are to the Penal Code.

                                         1
three years of formal probation plus county jail time that amounted to a
single day, net of credit for time served.
      Two years later, while on probation, Cuenca was charged in case
number 20CR002592 with assault (§ 245, subd. (a)(4)) and criminal threats
(§ 422) arising out of a physical altercation between him and a male friend,
M.O. A jury found Cuenca guilty of a lesser offense of assault (§ 240). The
trial court revoked probation and sentenced Cuenca to county jail for an
aggregate term running a total of five years and two months for the three
felony convictions in both cases. Cuenca pursued consolidated appeals under
People v. Wende (1979) 25 Cal.3d 436, and we today affirm the convictions
and sentence.2
      Together with his Wende appeals, Cuenca filed an original petition for a
writ of habeas corpus in this court, arguing that the unavailability of
rehabilitation programming credits in county jail violates the equal
protection guarantees of the state and federal constitutions. “Napa County
Department of Corrections chooses to award only those [programming]
credits required by statute,” he argues. And “[s]ince state prison inmates
have a statutory right to receive credit for programming, petitioner’s
constitutional right to equal protection . . . is being violated because he and
other county prison inmates are being treated differently for no plausible
purpose.”
      We took preliminary briefing from Cuenca and from Napa County, and
then issued an order to show cause on the petition. Napa County filed a




      2 We grant Cuenca’s request that we take judicial notice of the records
in his Wende appeals (Evid. Code, § 452, subd. (d)) to the extent those records
are probative of his history of prior convictions, predating the revocation of
his parole.

                                        2
formal return; Cuenca filed a traverse; and the cause is now before us for
decision.
                              II. DISCUSSION
   A. Statutory and Regulatory Framework
      The trial court sentenced Cuenca to county jail pursuant to section
1170, subdivision (h), which provides that most felonies, with certain
exceptions, are punishable by imprisonment in a county jail rather than state
prison. (§ 1170, subd. (h)(1) and (2).) Defendants convicted of violent
felonies, serious felonies, felonies that qualify for sentence enhancements, or
felonies requiring registration as a sex offender (§ 1170, subd. (h)(3)), are
generally sentenced to state prison under this statute.
      Cuenca’s habeas petition draws attention to a disparity in the
treatment of state prison inmates and county jail prisoners. Both state
prison and county jail inmates may receive credits for work performance and
good behavior. (See §§ 2931 and 2933 [credits for good behavior and
worktime for state prison inmates], 4019, subds. (b) and (c) [work
performance and good time credits for county jail inmates].) But state prison
inmates may receive additional “program credit reductions” for “successfully
complet[ing] specific program performance objectives for approved
rehabilitative programming.” (§ 2933.05, subd. (a).)3
      Comparable credits for rehabilitative programming are not available to
county jail prisoners in Napa County. “[A] sheriff or county director of
corrections may . . . award an inmate program credit reductions from his or

      3 The California Department of Corrections and Rehabilitation (CDCR)
has promulgated regulations applicable to state prison inmates that allow
them to receive credit for participating in approved rehabilitative programs
through Milestone Completion Credit (Cal. Code Regs., tit. 15, § 3043.3),
Rehabilitative Achievement Credit (id., § 3043.4), and Educational Merit
Credit (id., § 3043.5). (See id., § 3043(a).)

                                        3
her term of confinement as provided in this section.” (§ 4019.4, subd. (a)(1),
italics added.) While the CDCR must promulgate regulations that provide for
credit reductions for state prison inmates who successfully complete specific
program performance objectives (see § 2933.05, subd. (a)), a county sheriff is
not required to promulgate similar regulations, but instead may “elect[]” to
participate in a program credit reduction program. (§ 4019.4, subd. (a)(1).)
Napa County has elected not to do so.
      Napa County acknowledges that, as a matter of discretion, it “has
chosen not to offer . . . Program Credits” to inmates because it “does not
currently have the resources available to provide the contemplated
rehabilitation programs, because there is no physical space available in the
jail for use as a classroom or meeting room,” and because there is no “source
of dedicated funding for such programs for inmates in custody.” According to
Cuenca, his inability to earn the same type of program credit reductions that
state prison inmates may earn violates his right to equal protection under the
California and federal Constitutions. (See U.S. Const., 14th Amend.; Cal.
Const., art. I, § 7.)
   B. Equal Protection Principles
      “ ‘Broadly stated, equal protection of the laws means “that no person or
class of persons shall be denied the same protection of the laws [that] is
enjoyed by other persons or other classes in like circumstances in their lives,
liberty and property and in their pursuit of happiness.” [Citation.]’ ” (People
v. Guzman (2005) 35 Cal.4th 577, 591.)
      To prevail on his equal protection claim, Cuenca must show the state
has adopted a classification that affects two or more similarly situated groups
in an unequal manner for purposes of the law challenged. (People v. Guzman,
supra, 35 Cal.4th at pp. 591–592.) If the groups are found to be similarly



                                        4
situated but treated in an unequal manner, “ ‘we apply different levels of
scrutiny to different types of classifications.’ ” (People v. Wilkinson (2004)
33 Cal.4th 821, 836.) “ ‘At a minimum, a statutory classification must be
rationally related to a legitimate governmental purpose. [Citations.]
Classifications based on race or national origin . . . and classifications
affecting fundamental rights . . . are given the most exacting scrutiny.
Between these extremes of rational basis review and strict scrutiny lies a
level of intermediate scrutiny, which generally has been applied to
discriminatory classifications based on sex or illegitimacy.’ ” (Ibid.)
      We are not dealing with a suspect class or a fundamental right.
Cuenca’s access to early release on a date earlier than full service of his term
of imprisonment is not a right but a privilege. Presumably that is why he
concedes, and we agree, that the differential treatment he attacks is subject
to rational basis review. This concession dooms his equal protection claim.
At the threshold, we do not agree that the two groups of inmates involved
here are similarly situated, but more fundamentally, we see nothing on this
record to persuade us Napa County’s discretionary decision to opt out of
rehabilitative credit programming fails to pass muster when examined under
the minimal scrutiny of rational basis review.
   C. Inmates in Local Prisons Are Not Similarly Situated to Inmates
      in State Prisons and in Any Event the County Has a Rational
      Basis for Not Offering Cuenca Program Credits
      Cuenca presses his equal protection argument against the backdrop of
the Criminal Justice Realignment Act of 2011 (Realignment Act), which
states that “Criminal justice policies that rely on building and operating more
prisons to address community safety concerns are not sustainable, and will
not result in improved public safety. [¶] . . . [¶] . . . Realigning low-level felony
offenders who do not have prior convictions for serious, violent, or sex



                                         5
offenses to locally run community-based corrections programs . . . will
improve public safety outcomes among adult felons and facilitate their
reintegration back into society.” (§ 17.5, subd. (a)(3) & (5), as added by Stats.
2011, ch. 15, § 229.) Under this scheme, as a default, low-level felony
offenders sentenced to imprisonment serve their sentences in local facilities
such as county jail or county prison (§ 1170, subd. (h)(1) & (2)), subject to
three specified exclusions (§ 1170, subd. (h)(3)) requiring placement in state
prison for (1) serious or violent crimes (§§ 1192.7, subd. (c), 667.5, subd. (c)) or
out-of-state equivalents to serious or violent crimes, (2) registrable past or
current sex crimes (§ 290), or (3) any felony imposed with an enhancement for
aggravated theft (§ 186.11). (See Couzens et al., Sentencing California
Crimes (The Rutter Group 2021) §§ 11:1-4.)
      Though Cuenca has an extensive record of felony convictions and an
unsuccessful probation history, he was sentenced to county jail as a low-level
offender. According to him, the only difference between individuals like him
and those in state prisons is in the location. Cuenca contends that these two
groups are similarly situated for purposes of section 1170 subdivision (h), and
that the denial of programming credits to county jail inmates violates the
equal protection clause. In effect, he argues it is unconstitutional for Napa
County to exercise its discretion under section 4019.4, subdivision (a)(1) by
opting out of participation in credit reduction programming. The premise of
this argument is unremarkable; Napa County concedes that state prison
inmates and county jail inmates are being treated differently under
section 1170 subdivision (h). For two reasons, however, that differential
treatment does not violate Cuenca’s equal protection rights, either as a
matter of facial analysis of section 1170 subdivision (h) by its terms, or on an




                                         6
as-applied basis focusing on the county’s exercise of discretion under section
4019.4, subdivision (a)(1).
      First, state prison inmates and county jail inmates are not similarly
situated for purposes of section 1170 subdivision (h). Cuenca’s argument to
the contrary overlooks a number of differences between these two groups, the
most significant of which is that inmates sentenced to state prison present a
higher public safety risk. The Realignment Act specifically differentiates
these two groups for the purpose of improving “public safety outcomes among
adult felons” and facilitating “their reintegration back into society.” (§ 17.5,
subd. (a)(5).) As Napa County states, “the Realignment Act differentiates
crimes based on their magnitude or severity” and the purpose was to
“ ‘ “realign” the treatment of certain low-level . . . felony . . . offenders’ into
county correctional programs.” The Legislature explicitly excluded non-low-
level offenders convicted of serious, violent, or sex offenses from being
designated into local prisons. (§ 1170, subd. (h)(3).) Based on the express
language in the Realignment Act, we conclude that, on the face of the statute,
the two groups at issue here cannot be treated as similarly situated for
purposes of section 1170, subdivision (h).
      Second, even if we were to conclude that the two groups of inmates
Cuenca focuses upon were similarly situated for purposes of section 1170,
subdivision (h), his equal protection claim would still fall short. Under the
highly deferential rational basis standard of review that applies here, the
statutory classification he attacks must be upheld if it is supported by any
conceivable legitimate state purpose. (People v. Chatman (2018) 4 Cal.5th
277, 289 [“A classification in a statute is presumed rational until the
challenger shows that no rational basis for the unequal treatment is
reasonably conceivable.”].) There is such a purpose here. In a world where



                                           7
the resources necessary to deliver programming to all imprisoned inmates
statewide must be rationed, and where the state does not control how
counties allocate resources devoted to local jails, it seems rational to us that
the Legislature could have concluded that programming ought to be made
available first to inmates under its direct control, in state prison, since they
pose the greatest public safety risk upon their eventual reentry into society.
      Cuenca argues that giving counties the discretion to withhold such
programing opportunities results in arbitrary treatment as between state
and county inmates. He points out, “[f]or example, although defendants
sentenced to state prison have been convicted of a serious, violent, or sex
offense, their period of confinement is not necessarily significantly longer
than those defendants sentenced to county prison: A defendant convicted of
second-degree robbery serves a two-, three-, or five-year sentence; a
defendant convicted of first-degree burglary serves a two-, four-, or six-year
sentence; a defendant convicted of dissuading a witness serves a two-, three-,
or four-year sentence; and a defendant convicted of arson or criminal threats
serves a 16-month, two-, or three-year sentence.” “Here,” we are told,
“[Cuenca] was convicted of two felonies, a violation of Penal Code sections
148.10, subdivision (a) (resisting arrest resulting in serious bodily injury of
an officer) and 236 (false imprisonment of S.C.). . . . A violation of Penal Code
section 148.10 has a sentencing triad of two, three, or four years; and a
violation of Penal Code section 236 has a sentencing triad of 16 months, two
or three years.” According to Cuenca, “These sentences are equivalent, if not
longer than, most of the serious felonies and only slightly shorter than the
two violent felonies listed above.” And “[s]ince a county prison inmate like
[Cuenca] could benefit from rehabilitative programming to address the
causes of his criminal behavior,” it is argued, “the failure to award credits to



                                        8
those inmates willing to participate in rehabilitative efforts makes no
rational sense.”
      We do not agree. Triad sentencing ranges are not the sole measure of
public safety risk. Nor are they the most pertinent measure of risk in this
case. It appears to us that the Legislature used section 1170,
subdivision (h)(3) exclusions to local jail placement as a proxy for the severity
of certain crimes and hence the dangerousness of the offenders involved.
Arguably, inmates who must be sentenced to state prison under section 1170,
subdivision (h)(3)—and who thus pose the greatest public safety risk upon
eventual release—have the greatest need for credit programming. It is
certainly logical that, as a result, the Legislature chose to make access to
programming credit mandatory for state prisoners while treating county jail
inmates differently. We are prepared to grant that Cuenca’s conviction
record, in its totality, makes him someone whose criminal profile is
comparable to many state prison inmates. But that makes no difference to
the equal protection analysis. The line drawn by the Legislature in
section 1170, subdivision (h)(3) need not have been perfectly calibrated; and
it may have left without access to programming services some county inmates
who have the same or even greater need for such services than those in state
prison; but as a first-order approximation, it would have been rational to give
counties complete discretion about whether to offer programing, while giving
no such discretion to the CDCR.
      The dispositive consideration here is that, if such a rationale were the
basis of the differential treatment at issue, it would have been foreseeable
that a particular county might opt out of credit programing for fiscal reasons,
as Napa County did. We see nothing arbitrary about that. In his traverse,
Cuenca insists that “without evidence of how Napa County has allocated its



                                        9
portion of ” state-provided Realignment Act funding “for the purpose of
incarcerating, supervising, and rehabilitating felons in their custody, there is
no rational basis for the disparate treatment of county jail inmates.” But he
fails to take into account how rational basis review works. Napa County
need not put forward evidence of the actual reasons justifying its policy
choice. Because the challenged classification is presumed to be rational, any
conceivable reason will do. (People v. Chatman, supra, 4 Cal.5th at p. 289.)
That minimal burden is easily met here.
         When we undertake equal protection analysis, we have no warrant to
respond to every complaint of unfairness from anyone who may have a claim
to have been treated less favorably than others in broadly comparable
circumstances at the hands of the state. It is precisely because of the
importance of the equal protection guarantee in our constitutional scheme
that we reserve intensive scrutiny for disparities of utmost gravity. What we
have here—a claim that, if sustained, would essentially call upon us to
micromanage budget choices made by Napa County—is not in that category.
In the absence of any argument that we are dealing with a suspect class, that
fundamental rights are at stake, or that Cuenca has been treated arbitrarily,
his complaint boils down to nothing more than a policy argument better
directed to the Legislature or to the Napa County Board of Supervisors than
to us.




                                       10
                           III. DISPOSITION
     The order to show cause is discharged and the petition for writ of
habeas corpus is denied.
                                               STREETER, Acting P. J.

WE CONCUR:

BROWN, J.
NADLER, J.*




     * Judge of the Superior Court of California, County of Sonoma, assigned
by the Chief Justice pursuant to article VI, section 6 of the California
Constitution.


                                     11
Trial Court: Superior Court of California, County of Napa

Trial Judge: Hon. Scott R.L. Young

Counsel:       Law Offices of Heather E. Shallenberger and
                 Heather E. Shallenberger, by appointment of the Court of
                 Appeal under the First District Appellate Project,
                 for Petitioner.
               Thomas C. Zeleny, Interim Napa County Counsel,
                 Sherri S. Kaiser, Chief Deputy County Counsel,
                 Jason M. Dooley and Douglas V. Parker, Deputy County
                 Counsel, for Respondent.




Cuenca on Habeas Corpus – A164317